DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites “wherein a groove extends partially in a first direction into the gas turbine engine component to a groove end surface, the groove extends in a second direction within the gas turbine engine component between opposing groove side surfaces where the second direction is traverse to the first direction, and one of the opposing groove side surfaces comprises the worn irregular non-line of sight surface” however, it is unclear where the support is found for the amendment in the original disclosure. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “groove end surface and groove side surfaces; however, it is unclear which surfaces would be considered the “groove end surfaces and groove side surfaces” even in light of the original disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 9, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett [US 20120082783] in view of McComas [US 5167721] and Chen [US 20180340265] and Cheruvu [US 20130122317].
Claim 2: Barnett teaches a method of repairing surface [0026], the method comprising: removing or stripping a worn irregular surface to provide a substantially planar repair surface [0026]; depositing a nickel plate base layer having a base layer thickness on the substantially planar repair surface, wherein the depositing the nickel plate base layer comprises depositing an electroless nickel plate base layer [0026]; and depositing a protective layer having a protective layer thickness on the nickel plate base layer [0018-0019]. However, Barnett does not appear to teach removing the worn 
However, the prior art does not appear to teach the protective layer is deposited by vapor deposition. Cheruvu is provided.
Cheruvu teaches a nanocrystalline interlayer can be depositing using methods such as physical vapor deposition, chemical vapor deposition (CVD) or the like [0035]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to deposit the protective layer with a vapor deposition method since Barnett teaches the protective (nanocrystalline) layer is not particularly limited to a specific deposition method and Cheruvu teaches other operable deposition methods for protective (nanocrystalline) layer on an airfoil. Cheruvu further teaches this particular protective interlayer (which can be formed by vapor deposition) can improve the service life of the coating composite [0036-0037].
Claim 3: Cheruvu teaches the vapor deposition is physical vapor deposition (PVD) [0035].
Claim 4: Cheruvu teaches the protective layer comprises depositing MCrAlY [0035].

Claim 7: teaches the protective layer comprises an aluminide [0006].
Claim 9: teaches the protective layer thickness is about 0.001 to 0.125 inch (overlapping with 0.001 to 0.002 inches) [0016] and the base layer thickness is about 0.00005 to 0.0002 inch (overlapping with 0.0005 to 0.002 inches) [0025], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 21: Cheruvu teaches the physical vapor deposition includes electron beam evaporation [0035].
Claim 22: Cheruvu teaches the vapor deposition comprises chemical vapor deposition (CVD).
Claim 23: Barnett teaches the substrate can be any suitable gas turbine engine component [0029], including the compressor section [0012]. 

Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of McComas and Chen and Cheruvu as applied to claim 1 above, and further in view of DeMichael [US 20130019473].
	Teaching of the prior art is aforementioned, but does not appear to teach using powder packing or locally applying a paste for applying the protective layer. DeMichael is provided.
	Claim 6: DeMichael teaches a diffusible protective coating (MCrAlY) can be applied as slurry or tape form, thermal spraying, physical vapor deposition, or pack aluminiding, wherein in situ repair of localized damaged, slurry or tape application can be used for the localized area [0015]. It would have been obvious to one of ordinary skill in the art to deposit the protective coating by powder pack (aluminiding) or locally applying a slurry since DeMichael teaches both techniques are operable for deposition of such a coating. 
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of McComas and Chen and Cheruvu and DeMichael as applied to claim 6 above, and further in view of Ackerman [US 20050053467].
Teaching of the prior art is aforementioned, but does not appear to teach the protective layer comprises a chromide. Ackerman is provided.
Claim 8: Ackerman teaches the protective layer can either be an aluminide or chromide by vapor deposition [abstract, 0030].  It would have been obvious to one of ordinary skill in the art to provide aluminide or chromide or both as the protective layer since Ackerman teaches either material is suitable as a protective layer and that it could be easily repaired or reconditioned [0030].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of McComas and Chen and Cheruvu and DeMichael as applied to claim 6 above, and further in view of Karmazin [US 20090263579].
Teaching of the prior art is aforementioned, but does not appear to teach using a paste in lieu of a slurry (0015, DeMicahel). Karmazin is provided.
Claim 25: Karmazin teaches a paste or slurry is locally applied to the surface to form a protective layer [0047]. It would have been obvious to one of ordinary skill in the art to either locally apply a slurry or paste to the substrate since Karmazin teaches either forms are suitable for applying locally to a surface. 

26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett [US 20120082783] in view of McComas [US 5167721] and Chen [US 20180340265] and Kirtley [US 20160186664] and Powell [US 20150292353].
Claim 26: Barnett teaches a method of repairing surface [0026], the method comprising: removing or stripping a worn irregular surface to provide a substantially planar repair surface [0026]; depositing a nickel plate base layer having a base layer thickness on the substantially planar repair surface, wherein the depositing the nickel plate base layer comprises depositing an electroless nickel plate base layer [0026]; and depositing a protective layer having a protective layer thickness on the nickel plate base layer [0018-0019]. However, Barnett does not appear to teach removing the worn irregular surface by machining. McComas is provided. McComas teaches that gas turbine coatings must often be removed during maintenance or repair, where the techniques to accomplish task include, machining, chemical stripping or liquid jetting [abstract, col 1, ln 60-65]. It would have been obvious to one of ordinary skill in the art to either using stripping or machining to remove the worn irregular surface for preparation of repair process since McComas teaches both techniques are well-known and operable in the repair art. However, the prior art does not appear to teach the surface involves a non-line of sight surface. Chen is provided. Chen teaches repairing airfoil require rebuilding which can involve limited line of sight areas [0004]. Chen further teaches electroless deposition can be truly non-line of sight deposition [0045]. It would have been obvious to one of ordinary skill in the art to perform the electroless repair process taught by Barnett to a non-line of sight surface since Chen teaches non-line of sight surfaces of airfoils also can require repair and that electroless deposition can advantageous to non-light of sight repairs.
However the prior art does not appear to teach a groove extends partially in a first direction into the gas turbine engine component to a groove end, surface, the groove extends in a second direction within the gas turbine engine component between opposing groove side surfaces where the second 
Kirtley teaches because of the extreme temperatures of the hot gas path, components can be exposed to high temperatures that would incur damage [0002], such in trench cavities [0028]. Powell teaches a thermal shield can be inserted into a hub via a cavity [0032; Fig. 4], where the thermal shield isolate the shroud flow from hub [0032]. Powell further teaches the groove extends in a second direction within the gas turbine engine component between opposing groove side surfaces where the second direction is traverse to the first direction, and one of the opposing groove side surfaces [Fig. 4]. It would have been obvious to one of ordinary skill in the art that a component exposed to hot gas paths such as a cavity in the hub for the heat shield to be attached thereto may incur damage that would require repair servicing since Kirtley and Powell teaches such components are normally expose to these environmental elements during operations. 

Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of McComas and Chen and Kirtley and Powell as applied in claim 26, and further in view of Ackerman [US 20050053467].
Teaching of the prior art is aforementioned, but does not appear to teach the protective layer is deposited by CVD  and comprises a chromide. Ackerman is provided.
Claims 27 and 29: Ackerman teaches the protective layer can either be an aluminide or chromide by chemical vapor deposition [abstract, 0030].  It would have been obvious to one of ordinary skill in the art to provide aluminide or chromide or both as the protective layer since Ackerman teaches .

Claims 27-28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of McComas and Chen and Kirtley and Powell as applied in claim 26, and further in view of Cheruvu [US 20130122317].
Teaching of the prior art is aforementioned, however, the prior art does not appear to teach the protective layer is deposited by vapor deposition. Cheruvu is provided.
Claim 27: Cheruvu teaches a nanocrystalline interlayer can be depositing using methods such as physical vapor deposition, chemical vapor deposition (CVD) or the like [0035]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to deposit the protective layer with a vapor deposition method since Barnett teaches the protective (nanocrystalline) layer is not particularly limited to a specific deposition method and Cheruvu teaches other operable deposition methods for protective (nanocrystalline) layer on an airfoil. Cheruvu further teaches this particular protective interlayer (which can be formed by vapor deposition) can improve the service life of the coating composite [0036-0037].
Claim 28: Cheruvu teaches the protective layer comprises depositing MCrAlY [0035].
Claim 31: Cheruvu teaches the vapor deposition is physical vapor deposition (PVD) [0035].

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of McComas and Chen and Kirtley and Powell as applied in claim 26, and further in view of Garg [US 4927713].
Teaching of the prior art is aforementioned, but does not teach electrochemical plating. Garg is provided. 
.

Response to Arguments
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. Applicant’s argument that Chen provides evidence that to teach away from using CVD or other vapor methods for coating non-line of sight areas, it is argued that although that Chen teaches methods such as cathodic arc, plasma spray, PVD are not suitable for non-line of sight (pg 8 of remarks) it is argued that although Chen teaches these vapor deposition techniques are not desirable, the prior art does not teach it is inoperable, where Barnett teaches forming the protective layer can be performed by other deposition techniques. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123.I.).

Conclusion
Claims 2-9, 21-31 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715